PER CURIAM.
Kevin Straub ("Movant") appeals the motion court's judgment denying his Rule 24.035 motion for post-conviction relief. In *446his sole point on appeal, Movant argues that the motion court clearly erred in denying his Rule 24.035 motion because Movant showed by a preponderance of the evidence that his plea of guilty was made unknowingly, unintelligently, and involuntarily because of his plea counsel's ineffective assistance. Specifically, Movant asserts that his plea counsel was ineffective by misinforming Movant that the court would suspend execution of the ten-year sentence of imprisonment it would likely give him and would place him on five years' probation if he pleaded guilty; Movant was sentenced to ten years imprisonment in the Department of Corrections. Movant further argues that he was prejudiced by his plea counsel's misinformation because he would not have pleaded guilty absent counsel's misadvice. Finding that Movant has failed to show the motion court clearly erred in denying his Rule 24.035 motion, we affirm the judgment of the motion court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).